Case: 12-1230    Document: 71    Page: 1   Filed: 06/12/2014




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

             STANDARD FURNITURE
            MANUFACTURING CO., INC.,
                Plaintiff-Appellant,
                            v.
                   UNITED STATES,
                   Defendant-Appellee,

                           AND


      INTERNATIONAL TRADE COMMISSION,
               Defendant-Appellee,
                           AND

   AMERICAN FURNITURE MANUFACTURERS
    COMMITTEE FOR LEGAL TRADE, KINCAID
 FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
   SANDBERG FURNITURE MANUFACTURING
     COMPANY, INC., STANLEY FURNITURE
  COMPANY, INC., T. COPELAND AND SONS, INC.,
 AND VAUGHAN-BASSETT FURNITURE COMPANY,
                      INC.,
             Defendants-Appellees.
                __________________________

                        2012-1230
                __________________________
Case: 12-1230       Document: 71   Page: 2    Filed: 06/12/2014




 STANDARD FURNITURE    v. US                                2

    Appeal from the United States Court of International
 Trade in consolidated No. 07-CV-0028, Judge Timothy C.
 Stanceu.
               __________________________

                      ON MOTION
                __________________________

    Before NEWMAN, RADER, and CHEN, Circuit Judges.
 NEWMAN, Circuit Judge.
                          ORDER
     American Furniture Manufacturers Committee for
 Legal Trade, and the United States and the International
 Trade Commission, move to summarily affirm the judg-
 ment of the United States Court of International Trade’s
 decision in this case. Standard Furniture Manufacturing
 Co., Inc. opposes.
     Summary affirmance is warranted “when the position
 of one party is so clearly correct as a matter of law that no
 substantial question regarding the outcome of the appeal
 exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.
 Cir. 1994).
     In its response, Standard Furniture does not dispute
 that this court’s decision in Ashley Furniture Industries,
 Inc. v. United States, 734 F.3d 1306 (Fed. Cir. 2013) and
 Ethan Allen Global, Inc. v. United States, 2012-1200, 734
 F.3d 1306, controls the outcome of the present appeal.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The motion to summarily affirm is granted.
     (2) Each party shall bear its own costs.
    (3) Standard Furniture’s unopposed motion to sup-
 plement its opposition to the motions for summary affir-
Case: 12-1230    Document: 71     Page: 3    Filed: 06/12/2014




 3                                 STANDARD FURNITURE   v. US

 mance with a copy of the certiorari petition filed in Ashley
 Furniture is granted.


                                     FOR THE COURT


                                     /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk of Court



 s23